Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 10892029 [herein “029”].
Regarding claim 1 of the Instant Application, although the claim at issue is not identical to claim 1 of 029, they are not patentably distinct from each other because both claim 1 of the instant application and 029 claim 1 are directed towards a system including a storage device, and a method for determining when read voltage levels are to be adjusted. The primary differences between instant claim 1 and 029 claim 1 is that 029 claim 1 more specifically discusses identifying the range of write-to-read delay times and the use of directional error rates. Examiner also notes the references to “a second end of the range of write-to-read delay times”, but notes that there is no limitation that the range must have more than one member; as a result, a range can be envisioned where the two ends are the same, which is covered by  029. Thus, narrower 029 claim 1 anticipates the broader claim of instant claim 1 under anticipation-type, obviousness type double patenting.
Please see table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are in parenthesis):

Application 16510454 (Patent 10892029)
Instant Application 17443746
1. A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to: identify a first range of a plurality of write-to-read delay ranges 

for the memory component, 

wherein the first range represents a plurality of write-to-read delay times and has an associated read voltage level used to perform a read operation on a segment of the memory component having a write-to-read delay time that falls within the first range; identify a first set of the plurality of write-to-read delay times at a first end of the first range; 

determine a first directional error rate 
for the memory component 
corresponding to the first set of the plurality of 
write-to-read delay times and 

a second directional error rate for the memory component 
corresponding to the first set of the plurality of write-to-read delay times; 


determine whether a 
correspondence between the first directional error rate 
and the second directional error rate satisfies a first threshold criterion; and responsive to the 
correspondence between 
the first directional error rate and the second directional 
error rate not satisfying the first threshold criterion, 
modify the read voltage level associated with the first range
1. A system comprising: a memory 
device; and a processing device, 
operatively coupled with the memory device, to perform operations comprising: 


(for the memory device and)


(write-to-read delay times)





(at a first end of a range of) 


determining a first          error rate 

corresponding to a first set of 

write-to-read delay times 

a second           error rate 

corresponding to a second set of write-to-read delay times at a second end of the range of write-to-read delay times; 

determining whether a 
ratio of the first        
error rate 
to the second         error rate 
satisfies a first threshold criterion; and responsive to the 
ratio of 
the first      error rate to the 
second 
error rate not satisfying the first threshold criterion, 
adjusting a read voltage level associated with the    range of write-to-read delay times



Further, claims 2 - 7 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent ‘029’s claims 2 - 7, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claims, 2 - 7 of the instant application recite a method comprising various steps to test memory devices and the corresponding claims 2 - 7 of Patent 029 recite similar steps, specifying the use of directional error rates.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11107550 [herein “550”].
Regarding claim 1 of the Instant Application, although the claim at issue is not identical to claim 1 of 550, they are not patentably distinct from each other because both claim 1 of the instant application and 550 claim 1 are directed towards a system including a storage device, and a method for determining when read voltage levels are to be adjusted. The primary differences between instant claim 1 and 550 claim 1 is that 550 claim 1 more specifically discusses identifying the range of write-to-read delay. Thus, narrower 550 claim 1 anticipates the broader claim of instant claim 1 under anticipation-type, obviousness type double patenting
Please see table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are in parenthesis):

Application 16510483 (Patent 11107550)
Instant Application 17443746
1. A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to: identify a range of a plurality of write-to-read delay ranges 

for the memory component, 

wherein the range represents a plurality of write-to-read delay times and has an associated read voltage level used to perform a read operation on a segment of the memory component having a write-to-read delay time that falls within the range; identify a first set of the plurality of write-to-read delay times at a first end of the range and a second set of the plurality of write-to-read delay times at a second end of the range, wherein the first set comprises different write-to-read delay times than the second set; 

determine a first error rate for the memory component corresponding to the first set of the plurality of write-to-read delay times and 

a second error rate for the memory component corresponding to the second set of the plurality of write-to-read delay times; 


determine whether a correspondence between the first error rate and the second error rate satisfies a first threshold criterion;

and responsive to the correspondence between the first error rate and the second error rate not satisfying the first threshold criterion, modify the read voltage level associated with the range.
1. A system comprising: a memory 
device; and a processing device, 
operatively coupled with the memory device, to perform operations comprising: 


(for the memory device and)


(write-to-read delay times)





(at a first end of a range of) 

(at a second end)




determining a first error rate 
corresponding to a first set of 
write-to-read delay times 

a second error rate 
corresponding to a second set of write-to-read delay times      of the range of write-to-read delay times; 

determining whether a ratio of the first        
error rate to the second error rate 
satisfies a first threshold criterion; 

and responsive to the ratio of 
the first error rate to the second 
error rate not satisfying the first threshold criterion, adjusting a read voltage level associated with the range of write-to-read delay times



Further, claims 2 - 7 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent 550’s claims 2 - 7, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claims, 2 - 7 of the instant application recite a method comprising various steps to test memory devices and the corresponding claims 2 - 7 of Patent 550 recite similar steps, specifying comparisons of a ‘correspondence’ instead of a ratio.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 10892029 [herein “029”].
Regarding claim 14 of the Instant Application, although the claim at issue is not identical to claim 14 of 029, they are not patentably distinct from each other because both claim 1 of the instant application and 029 claim 14 are directed towards a system including a storage device, and a method for determining when read voltage levels are to be adjusted. The primary differences between instant claim 14 and 029 claim 14 is that 029 claim 14 more specifically discusses identifying the range of write-to-read delay times and how a write-to-read delay can be calculated during a read operation and the use of directional error rates. Examiner also notes the references to “a second end of the range of write-to-read delay times”, but notes that there is no limitation that the range must have more than one member; as a result, a range can be envisioned where the two ends are the same, which is covered by  029. Thus, narrower 029 claim 1 anticipates the broader claim of instant claim 1 under anticipation-type, obviousness type double patenting.
Please see table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are in parenthesis):

Application 16510454 (Patent 10892029)
Instant Application 17443746
14. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 


identify a first range of a plurality of write-to-read delay ranges 

for a memory component in a memory sub-system, wherein the first range represents a plurality of write-to-read delay times and has an associated read voltage level used to perform a read operation on a segment of the memory component having a write-to-read delay time that falls within the first range; identify a first set of the plurality of write-to-read delay times at a first end of the first range; 

determine a first directional error rate for the memory component corresponding to the first set of the plurality of write-to-read delay times and 

a second directional error rate for the memory component corresponding to the first set of the plurality of write-to-read delay times; 

determine whether a correspondence between the first directional error rate and the second directional error rate satisfies a first threshold criterion; 

and responsive to the correspondence between the first directional error rate and the second directional error rate not satisfying the first threshold criterion, modify the read voltage level associated with the first range.

14. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 




(a memory device)







(write-to-read delay times at a first end of a range of write-to-read delay times)

determining a first         error rate corresponding to 
a first set of for and 


a second error rate corresponding to a second set of write-to-read delay times at a second end of the range of write-to-read delay times; 

determining whether a ratio of the first error       rate to the second       error rate satisfies a first threshold criterion; 


and responsive to the ratio of the first       error rate to 
the second       error rate not satisfying the first threshold criterion, adjusting a read voltage level associated with the range of write-to-read delay times.




Further, claims 15 - 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent 029’s claims 15 - 20, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claims, 15 – 20 of the instant application recite a method comprising various steps to test memory devices and the corresponding claims 15 – 20 of Patent 029 recite similar steps, specifying the use of directional error rates.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11107550 [herein “550”].
Regarding claim 14 of the Instant Application, although the claim at issue is not identical to claim 1 of 550, they are not patentably distinct from each other because both claim 14 of the instant application and 550 claim 14 are directed towards a system including a storage device, and a method for determining when read voltage levels are to be adjusted. The primary differences between instant claim 14 and 550 claim 14 is that 550 claim 14 more specifically discusses identifying the range of write-to-read delay. Thus, narrower 550 claim 14 anticipates the broader claim of instant claim 14 under anticipation-type, obviousness type double patenting
Please see table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are in parenthesis):

Application 16510483 (Patent 11107550)
Instant Application 17443746
14. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:

Identify a range of a plurality of write-to-read delay ranges for a memory component in a memory sub-system, wherein the range represents a plurality of write-to-read delay times and has an associated read voltage level used to perform a read operation on a segment of the memory component having a write-to-read delay time that falls within the range;
identify a first set of the plurality of write-to-read delay times at a first end of the range and a second set of the plurality of write-to-read delay times at a second end of the range, wherein the first set comprises different write-to-read delay times than the second set;
determine a first error rate for the memory component corresponding to the first set of the plurality of write-to-read delay times and 
a second error rate for the memory component corresponding to the second set of the plurality of write-to-read delay times;

determine whether a correspondence between the first error rate and the second error rate satisfies a first threshold criterion; and
responsive to the correspondence between the first error rate and the second error rate not satisfying the first threshold criterion, modify the read voltage level associated with the range.

14. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 



(for a memory device)








(a first end of a range of write-to-read delay times)
(a second set of write-to-read delay times at a second end of the range)




determining a first error rate corresponding to a first set of write-to-read delay times at and 

a second error rate corresponding to a second set of write-to-read delay times at a second end of the range of write-to-read delay times; 



determining whether a ratio of the first error rate to the second error rate satisfies a first threshold criterion; and 


responsive to the ratio of the first error rate to the second error rate not satisfying the first threshold criterion, adjusting a read voltage level associated with the range of write-to-read delay times.



Further, claims 15 - 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent 550’s claims 15 - 20, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claims, 15 - 20 of the instant application recite a method comprising various steps to test memory devices and the corresponding claims 15 - 20 of Patent 550 recite similar steps, specifying comparisons of a ‘correspondence’ instead of a ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111